                           Case 1:20-cr-00314-GHW Document 40 Filed 11/17/20 Page 1 of 1
                                                           U.S. Department of Justice
                  [Type text]
                                                                                         United States Attorney
                                                                                         Southern District of New York

                                                                                        The Silvio J. Mollo Building   USDC SDNY
                                                                                        One Saint Andrew’s Plaza
                                                                                        New York, New York 10007
                                                                                                                       DOCUMENT
                                                                                                                       ELECTRONICALLY FILED
                                                                                                                       DOC #:
                                                                                         November 17, 2020             DATE FILED: 11/17/2020

                                                                                                            MEMORANDUM ENDORSED
                  By ECF
                  The Honorable Gregory H. Woods
                  United States District Judge
                  Southern District of New York
                  500 Pearl Street, Courtroom 14C
                  New York, New York 10007

                             Re:       United States v. Ethan Phelan Melzer, S1 20 Cr. 314 (GHW)


                  Dear Judge Woods:

                          The Government writes to request 30 days to respond to the defendant’s motion to dismiss
                  the indictment (the “Motion”) in the above-captioned case, filed on November 16, 2020. (See Dkt.
                  No. 37). The Motion is related to the defendant’s previous request for records and papers used in
                  connection with the constitution of the Master and Qualified Jury Wheels in the United States
                  District Court for the Southern District of New York (see Dkt. No. 12), and is predicated almost
                  exclusively on a report generated by an expert witness retained by the defendant discussing those
                  records. (See Dkt. No. 38, Exhibit A). The report contains, among other things, lengthy statistical
                  analyses of the Jury Selection Records and conclusions drawn therefrom by the defendant’s expert
                  witness. To respond to the Motion the Government intends to engage an expert to review the
                  defendant’s report, and anticipates such review will be concluded within 30 days. The
                  Government therefore respectfully requests the Court set the following briefing schedule:
                  Government’s response due by December 17, 2020; and any reply by the defendant due by January
                  2, 2021.

Application granted in part. The deadline for the Government to respond to
Defendant's motion to dismiss is December 30, 2020. Defendant's reply, if any, is        Respectfully submitted,
due no later than January 13, 2021. In addition, Defendant is directed to submit a
supplemental report by Mr. Martin that details the bases for the facts asserted and
the opinions proffered no later than November 24, 2020. Mr. Martin's November            AUDREY STRAUSS
13, 2020 declaration does not cite to the sources of the data used by the expert to      Acting United States Attorney
support his conclusions, and does not describe the methodology used to reach the
opinions rendered. That information will be useful for the Court in evaluating the
motion.                                                                               by: ____/s/______________________________
SO ORDERED.                                                                               Samuel Adelsberg / Matthew Hellman /
Dated: November 17, 2020            _____________________________________
                                                                                          Sidhardha Kamaraju
New York, New York                        GREGORY H. WOODS                                Assistant United States Attorneys
                                         United States District Judge
                                                                                          (212) 637-2494/2278/6523
                  cc: Defense Counsel (by ECF)
